At the outset, let me congratulate the President on his assumption of his high office to preside over the General Assembly at its seventy-first session. I wish to take this opportunity to assure him of our support in the effective discharge of his responsibilities. I would also like to express appreciation to his predecessor, His Excellency Mr. Mogens Lykketoft, who steered the work of the historic seventieth session.
Since the Secretary-General has addressed the Assembly at its general debate for the last time, allow me to express, on behalf of the people and Government of Ethiopia and on my own behalf, sincere appreciation to Mr. Ban Ki-moon for his tireless service to our Organization over the past decade. We cherish his friendship with Ethiopia and with Africa as a whole, and we wish him all the very best in his future endeavours.
The past year has indeed been historic in more ways than one. It has been a time when we have reflected on our journey over the past 70 years and taken decisive steps towards ensuring the peace and prosperity of our peoples and the protection of our environment. We have seen what the United Nations can deliver as a unique intergovernmental platform for a common and collective response to the myriad challenges facing humankind as a whole. It has been testament to the fact that we can indeed achieve concrete results, if we set aside, or at least manage, our differences and act for the common good.
Now is, of course, the time for action, so that the transformative decisions that we took last year will have real meaning in the lives of our people. We recognize the small but encouraging steps taken towards the implementation of our decisions in many of the domains. For our part, for instance, not only have we integrated the Sustainable Development Goals into our national development plans, but we have also embarked on implementing them. The ratification of the Paris Agreement on Climate Change is also a major priority, and we will expedite the process as soon as our Parliament opens its session at the end of this month.
To say that the world is currently confronting unprecedented challenges would be an understatement. Without a doubt, there are enormous implications for the implementation of the ambitious and transformative agendas that we set out last year. International peace and stability are facing greater risks with the rise of geopolitical tensions and the growing threats posed by all shades of terrorist groups and other transnational criminal networks. The world economy has not yet come out of its crisis, and growing inequality is creating a lot of frustration, paving the way for the resurgence of populism.
While social media offer a digital platform to improve the exchange of information and enhance popular participation, their attendant negative impacts cannot simply be ignored. In fact, we are seeing how misinformation can easily go viral via social media and mislead many people, especially youth, who are our future. Social media have certainly empowered populists and other extremists to exploit people’s genuine concerns and spread their message of hate and bigotry without any inhibition.
We would be the first to admit that countries need to assume ownership of their problems. Externalizing the sources of setbacks and seeking external causes for one’s national shortcomings is an approach to problem- solving whose results can only be pregnant with danger. But it is vital to underline a critical matter that is usually given short shrift, both by the media and others. It is simply hypocritical to deny that some countries have been the targets of destabilization activities carried out without accountability by people and groups that have been given shelter by friendly States. The abuse of opportunities created by the social media and other media outlets financed by friendly Governments has become flagrant. It is just plain foolish to deny that such abuses have no implications for the respect of the human rights of our people or that such abuse does not undermine our capacity to ensure that we maintain a high standard in that respect.
The fragile nature of our environment has also been evident. The drought induced by the El Niño- Southern Oscillation has affected the livelihood of millions of people, including our own, all across the world. The current drought is happening at a time when humanitarian needs have become enormous because of other emergency situations. In addition, the large movements of refugees and migrants have led to a major crisis. Such movements are a matter that we have discussed at length over the past few days.
It is in such challenging circumstances that we are striving to implement a transformational agenda. Obviously, there are no easy solutions to the complex challenges at hand. The situation is much more pronounced for the least developed countries like us that are making every possible effort to make a dent on poverty. We are trying to escape from the poverty trap and take our country on a path of sustainable growth, but there are bound to be twists and turns in our efforts. The successful development experiences of others have shown that such twists and turns are only natural.
What we need is to have a policy space that allows us to make mistakes and learn from them. We believe that our vision is right, and we are determined to get to our goal. Whatever challenges and shortcomings we may have, we do not have an issue owning up to them, and we will make every possible effort to deal with our shortcomings with the close consultation, cooperation and participation of our people. There is no better testimony of the resolve that we have in that regard than the way in which we have handled the tragedies caused by the El Niño-Southern Oscillation.
Nevertheless, we know that we are not living in isolation, and we need a favourable external environment in order to realize our development aspirations. We cannot simply wish away the challenges that I have outlined. They need the collective and coordinated responses of all of us, and for our part we are always ready and willing to continue to contribute positively in close partnership with others in our region and beyond in tackling such challenges.
In that context, peace and security in the Horn of Africa are extremely critical for us, and we are doing everything we can with others in the region to tackle the conflicts afflicting our neighbours. We have been making tremendous efforts to assist South Sudan to resolve its internal problems. What happened in July was indeed a serious setback for the implementation of the peace agreement that the South Sudanese parties had signed under the auspices of the Intergovernmental Authority on Development (IGAD) Plus. We in the IGAD region met on a number of occasions at various levels to address the issue and made concrete proposals on the way forward. The proposals were subsequently supported by the African Union and the United Nations. We are confident and hopeful that the South Sudanese parties will heed the call of the regional and international communities and restore peace for the sake of their people, who have suffered so much.
In addition, we have also been making efforts to fight terrorism in and pacify Somalia. In spite of the many challenges that persist, Somalia has indeed come a long way. The symbolic significance of the IGAD extraordinary summit held recently in Mogadishu cannot be overemphasized. Who would have thought that this would be possible only a few years ago? Somalia has defied the odds. We hope that smooth elections in the coming months will consolidate the gains made in recent years and lay the foundation for a peaceful and stable Somalia. The countries in the region are ready to support and accompany the process together with the African Union, the United Nations and other international partners.
Ethiopia is indeed honoured to have been elected as a non-permanent member of the Security Council for the 2017-2018 term. Let me take this opportunity to express our profound appreciation to all the Members of the United Nations for their support and confidence.
I would like to conclude my remarks by reaffirming our commitment to effectively discharging our responsibilities and upholding the principles and purposes of the United Nations Charter.
